TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00542-CV



                              Marissa Guarin Gomez, Appellant

                                                  v.

                               Grant William Goode, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425th JUDICIAL DISTRICT
    NO. 11-3720-F425, HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Counsel for appellant Marissa Guarin Gomez and appellee Grant William Goode,

pro se, have filed an “Agreed Motion to Vacate Trial Court’s Judgment, Dismiss the Cause, and to

Dismiss the Appeal” in accordance with the parties’ settlement agreement.

              In accordance with the parties’ agreement, we vacate the trial court’s judgment and

dismiss the cause. See Tex. R. App. P. 43.2(e).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Vacated and Dismissed

Filed: September 20, 2012